             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                Plaintiff,                         4:18-CR-3086
    vs.
                                                      ORDER
SHANNON MICHELLE GILLISPIE,
                Defendant.


    IT IS ORDERED that:

    1.    The Joint Motion to Continue Sentencing (filing 71) is granted.

    2.    Defendant Shannon Michelle Gillispie’s sentencing is continued
          to August 16, 2019, at 10:00 a.m., before the undersigned United
          States District Judge, in Courtroom No. 1, Robert V. Denney
          United States Courthouse and Federal Building, 100 Centennial
          Mall North, Lincoln, Nebraska. The defendant shall be present at
          the hearing.

    Dated this 3rd day of April, 2019.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
